Title: To James Madison from Robert Williams, 29 January 1810 (Abstract)
From: Williams, Robert
To: Madison, James


29 January 1810, Lenox Castle, North Carolina. Seeks appointment for his brother, Marmaduke Williams, who has moved to Madison County, Mississippi Territory. Since Congress is considering a new federal judgeship in that territory, hopes his brother can be considered. “Permit me the liberty to say that his family consists of a wife whom you know, five small children, and about 12 Slaves Clear of all incumbrance with a tract of land in that Country; and … he has totally forsaken” the dissipations in which he formerly indulged. Urges JM to act soon, for “no Court of high criminal Jurisdiction, has been holden in that County Since its formation.… Hence it is all important Such an appointment Should fall on a Man, whose Situation would inable him to hold the next Court which is by law appointed in april.… M Duke Williams would be on the Spot,” and neither he nor “any of his Connexions are Concerned in any of the land Speculations in the U States Which is all important a Judge in that particular quarter Should be Clear of.”
